DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informality: 
Line 1: “wherein layer” appears it should read “wherein the layer”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “The method as set forth in claim 1, wherein said spraying the curable polymer comprises”, however, claim 1 does not recite spraying a curable polymer. Rather, claim 1 recites spraying “a curable flowable material” (which is not necessarily a polymer) to form the sprayed-in-place layer and “curing a curable polymer” to form the layer of fabric reinforcement. 
As best understood, “spraying the curable polymer” was likely intended to refer to “spraying a curable flowable material”, but may have been further intending to narrow the material to a polymer. Appropriate correction and clarification are required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12, 13, 15-17, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fyfe et al. (US 2009/0038702; hereafter Fyfe).
Examination Note: when discussing fig. 1 in para. 17, Fyfe uses “16” to refer to a manhole and “18” to refer to a carbon fiber polymer (CFP). When discussing fig. 2 in para. 22,  Fyfe uses “16” to refer to a fiber-reinforced polymer layer while “18” is used for a high compression layer. In the rejections below, the fig. 2 number are used. 

Regarding claim 1, Fyfe discloses (figs. 1 & 2) a method of reinforcing a pipe having a pipe wall (14), the method comprising: 
spraying a curable flowable material (e.g., a sprayable concrete; see para. 20) along the pipe wall and curing the curable flowable material to form in-place a layer of sprayed-in-place reinforcement (18) along the pipe wall (fig. 2); and 
positioning fiber-laden fabric (e.g. a carbon fiber fabric; see para. 12-14, 16, 22, 27) along the pipe wall and curing curable polymer impregnated in the fiber-laden fabric (e.g., epoxy resin; see para. 16) to form in-place a layer of fabric reinforcement (20; a fiber-reinforced polymer layer, e.g., a carbon fiber polymer layer) along the pipe wall (fig. 2);
wherein following completion of said steps of spraying and positioning, the layer of sprayed-in-place reinforcement (18) and layer of fabric reinforcement (20) are superposed with each other (as shown in fig. 2).

It is further noted that, while the embodiment shown in fig. 2 includes an additional layer of fabric reinforcement (16) between the sprayed-in-place reinforcement layer and the pipe wall (i.e., as similarly recited in instant claims 12 & 13), Fyfe also discloses that if the original pipe wall still retains sufficient strength, then this outer fiber-reinforced layer may be omitted (i.e. the wall itself may serve as the outer tensile layer instead). See para. 25: “If the pipe has sufficient strength to function as the high modulus outer wall, the compressive layer may be bonded directly to the pipe…”. See also para. 7, lines 4-6. 

Regarding claim 2, Fyfe discloses the additional limitation wherein the layer of sprayed-in-place reinforcement and the layer of fabric reinforcement have different strength properties.
In particular, Fyfe discloses that the layer of sprayed-in-place reinforcement comprises a material of high compressive strength (e.g., concrete) with a compressive strength in the range of 50 psi to 10,000 psi (para. 20, lines 2-8), and 4-5 times the thickness of the layer of fabric reinforcement (para. 8, lines 5-8).
 By comparison, Fyfe discloses that the layer of fabric reinforcement is selected to be a “high modulus” layer with good bending resistance and ability to absorb hoop loading. Specifically, Fyfe suggests that “in fiber reinforced materials, the fibers are chosen to have good tensile and good bending strength…for repairs to PCCP pipe in the 36” to 144” range the modulus of the FRC material should be in the range of 3,000,000 psi to 80,000,000 psi.” (para. 7, lines 14-17 & 20-26). Fyfe also suggests carbon fiber reinforced polymer (para. 12, 14) with an epoxy resin matrix (para. 16) as an exemplary material. 
As would be recognized by a person of ordinary skill in the art, a layer formed from a carbon fiber fabric / epoxy composite would have different strength properties than a layer formed from a high compression strength material such as concrete, particularly when the concrete layer is 4-5 times thicker than said composite layer. 

Regarding claim 3, the method of Fyfe reads on the additional limitation wherein the layer of sprayed-in-place reinforcement (i.e. concrete) has greater compressive strength than the layer of fabric reinforcement (i.e., carbon fiber reinforced polymer).
As noted in applicant’s own specification (e.g. para. 26), because such fabric reinforcement layers are relatively thin, they do not provide substantial resistance to buckling (a compression failure mode). See also MPEP § 2112.01(I & II). 
Meanwhile, the concrete compression material of Fyfe is selected specifically for its high compression strength, as noted previously. As explained by Fyfe (e.g. paras. 20, 26), the high compression strength of the sprayed-in-place reinforcement layer allows this layer to resist the shear forces developed in the wall and transfer radial loads between the two high modulus layers. 
As would be recognized by a person of ordinary skill in the art, a layer formed from a high compression strength material such as concrete would reasonably be expected to have a greater compressive strength than the layer of fabric reinforcement, particularly when the concrete layer is 4-5 times thicker than the layer of fabric reinforcement. 
Furthermore, as set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. The fact that the sprayed-in-place concrete layer is consistently referred to by Fyfe as “the high compressive layer” would reasonably suggest to one skilled in the art that this layer is intended to have a higher compressive strength as compared to the fabric reinforced layer. 

Regarding claim 4, the method of Fyfe reads on the additional limitation wherein the layer of fabric reinforcement (i.e., carbon fiber reinforced polymer) has greater tensile strength than the layer of sprayed-in-place reinforcement (i.e. concrete).
In particular, Fyfe discloses that the layer of fabric reinforcement is selected to be a “high modulus” layer with good bending resistance and ability to absorb hoop loading. Specifically, Fyfe suggests that “in fiber reinforced materials, the fibers are chosen to have good tensile and good bending strength…for repairs to PCCP pipe in the 36” to 144” range the modulus of the FRC material should be in the range of 3,000,000 psi to 80,000,000 psi.” (para. 7, lines 14-17 & 20-26). Fyfe also suggests carbon fiber reinforced polymer (para. 12, 14) with an epoxy resin matrix (para. 16) as an exemplary material.
By comparison, Fyfe discloses that the layer of sprayed-in-place reinforcement comprises a material of high compressive strength (e.g., concrete) with a compressive strength in the range of 50 psi to 10,000 psi (para. 20, lines 2-8). As would be recognized by a person of ordinary skill in the art, unreinforced concrete is well-known to have relatively poor tensile strength properties, with the usual rule of thumb being 10% to 15% of its compressive strength.   
Thus, the layer of fabric reinforcement formed from carbon-fiber reinforced polymer in an epoxy matrix would reasonably be expected to have a greater tensile strength than the sprayed-in-place layer of concrete. 
Furthermore, as set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. The fact that the layer of fabric reinforcement is consistently referred to by Fyfe as “the high modulus layer”, wherein “the fibers are chosen to have good tensile and good bending strength”, and further that “the ultimate load the pipe may be subject to determines the thickness of the high modulus fiber reinforced layer” (para. 7) would reasonably suggest to one skilled in the art that this layer is intended to have higher tensile strength as compared to the compressive layer. 

Regarding claim 5, the method of Fyfe reads on the additional limitation wherein the spraying the curable flowable material is carried out prior to the positioning of fiber-laden fabric.
I.e., as set forth in para. 20, the curable flowable material (i.e. concrete) may be applied by spraying to form the sprayed-in-place reinforcement layer (i.e. the high compressive layer 18). In para. 22, Fyfe explains that the layer of fabric reinforcement (i.e. the second high modulus layer 20) is then adhered to the high compressive layer 18. 
Thus, the spraying the curable flowable material (i.e. forming layer 18) is carried out prior to the positioning of fiber-laden fabric (i.e. forming layer 20). 

Regarding claim 12, the method of Fyfe reads on the additional limitation wherein the layer of fabric reinforcement (i.e., the second high modulus layer 20) is a first layer of fabric reinforcement, the method further comprising positioning additional fiber-laden fabric along the pipe wall and curing curable polymer impregnated in the additional fiber-laden fabric to form in-place a second layer of fabric reinforcement (i.e. the first high modulus layer 16, as shown in fig. 2) along the pipe wall (e.g., see para. 22 & claim 5 of Fyfe). 

Regarding claim 13, the method of Fyfe reads on the additional limitation wherein the layer of sprayed-in-place reinforcement (18) is sandwiched between the first layer of fabric reinforcement (20) and the second layer of fabric reinforcement (16). See fig. 2. 

Regarding claim 15, Fyfe discloses (figs. 1 & 2) a reinforced pipe system comprising: 
an existing host pipe having a pipe wall (14); 
a layer of sprayed-in-place reinforcement (18) in the interior of the host pipe extending along the pipe wall; and 
a layer of fabric reinforcement (20) in the interior of the host pipe extending along the pipe wall; 
wherein the layer of sprayed-in-place reinforcement is free of fabric (i.e., one suitable material for this layer is disclosed as being concrete [e.g., para. 22 line 5] and no fabric reinforcement for this concrete layer is disclosed); 
wherein the layer of fiber reinforcement (20) includes fiber-laden fabric (e.g. a carbon fiber fabric: see para. 12-14, 16, 27); 14 CORE/3512063.078301/163396778.1INSI 4771.US 
wherein the layer of sprayed-in-place reinforcement (18) and the layer of fabric reinforcement (20) are superposed with each other along the pipe wall (as in fig. 2).
Regarding claim 16, the system of Fyfe is seen as reading on the additional limitation wherein the layer of sprayed-in-place reinforcement (18; i.e. concrete) has greater compressive strength than the layer of fabric reinforcement (20; i.e., carbon fiber reinforced polymer).
See detailed discussion in the grounds of rejection for claim 3, above. 

Regarding claim 17, the system of Fyfe is seen as reading on the additional limitation wherein the layer of fabric reinforcement (20; i.e., carbon fiber reinforced polymer) has greater tensile strength than the layer of sprayed-in-place reinforcement (18; i.e. concrete).
See detailed discussion in the grounds of rejection for claim 4, above. 
Regarding claim 19, the system of Fyfe reads on the additional limitations wherein the layer of sprayed-in-place reinforcement (18) conforms to an interior surface of the host pipe (14) and the layer of fabric reinforcement (20) conforms to an interior surface of the layer of sprayed-in-place reinforcement.
With respect to the limitation wherein the layer of fabric reinforcement (20) conforms to an interior surface of the layer of sprayed-in-place reinforcement (18), this is shown in fig. 2. 
With respect to the limitation wherein the layer of sprayed-in-place reinforcement (18) conforms to an interior surface of the host pipe (14), while the embodiment shown in fig. 2 includes an additional layer of fabric reinforcement (16) between the sprayed-in-place reinforcement layer and the pipe wall, Fyfe also discloses that if the original pipe wall still retains sufficient strength, then this outer fiber-reinforced layer may be omitted (i.e. the wall itself may serve as the outer tensile layer instead; see para. 25: “If the pipe has sufficient strength to function as the high modulus outer wall, the compressive layer may be bonded directly to the pipe…”). Thus, when the pipe wall is used as the outer tensile layer ant the sprayed-in-place layer is bonded directly to the pipe, the layer of sprayed-in-place reinforcement would conform to in interior surface of the host pipe as claimed. 
Regarding claim 20, the system of Fyfe reads on the additional limitation wherein the layer of fabric reinforcement comprises a first layer of fabric reinforcement (20) and a second layer of fabric reinforcement (16), the layer of sprayed-in-place reinforcement (18) being sandwiched between the first layer of fabric reinforcement and the second layer of fabric reinforcement (as shown in fig. 2). See also para. 22 & claim 5 of Fyfe. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fyfe as applied to claim 1 above, and further in view of Raji et al. (US 5,931,198; hereafter Raji).
Regarding claim 6, Fyfe discloses that the layer of fabric reinforcement (20) is bonded to an interior surface of the layer of sprayed-in-place reinforcement. It is not clear if this necessarily equates to being applied “directly” to an interior surface of the layer of sprayed-in-place reinforcement, or if the potential use of a bonding agent / adhesive therebetween is outside the scope of the claim. 
To promote compact prosecution the following additional teaching is provided. 
Raji teaches (throughout) methods of repairing a pipe by applying a layer of fabric reinforcement. Raji suggests (col. 6, lines 60-64): “In all of the embodiments of the present invention, the reinforcing composite material may be adhered to the structural member, such as the pipe wall, through the adhesive properties of the polymer matrix itself, an additional adhesive, fiber fasteners, or other anchoring means”. 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fyfe such that the layer of fabric reinforcement is applied directly to an interior surface of the layer of sprayed-in-place reinforcement, in view of the teachings of Raji, as the use of a known technique (applying a fiber reinforced composite material to the interior surface of a surrounding structural layer by means of the adhesive properties of the polymer matrix used in the composite itself, i.e., without an additional adhesive, as suggested by Raji) to improve a similar method (that of Fyfe) in the same way (i.e., eliminating the need for applying a separating adhesive coating between the sprayed-in-place layer and the fabric layer, potentially reducing installation time, material cost and labor requirements, etc.). 

Claims 7-11, 14 & 18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Fyfe as applied to claim 1 or 15 above (as appropriate), and further in view of GeoSpray™ Geopolymer Mortar Technical Data Sheet (NPL, July 2014; see PTO-892 for complete citation; hereafter GeoSpray Technical Data Sheet).
Regarding claims 7-11, Fyfe suggests that curable flowable material is selected to be a high compressive strength material such as concrete, having a compression strength in the range of 50 psi to 10,000 psi and, for cost effectiveness, can be mixed in a slurry and sprayed on (see para. 20). 
Fyfe does not explicitly disclose the limitations wherein the curable flowable material comprises a mortar (claim 7), a polymer (claim 8), an inorganic polymeric resin (claim 9), or a geopolymer mortar (claim 10), wherein the geopolymer mortar is reinforced with microfibers (claim 11). 
The GeoSpray Technical Data Sheet teaches (top of page 1) that “GeoSpray geopolymer is a high performance fiber reinforced mortar specifically designed for structural rehabilitation. This high strength, ultra-low porosity material is made from natural mineral polymers and recycled industrial waste streams.”, “GeoSpray can be used for rehabilitation of pipes and structures in Civil Infrastructure, Gas & Oil and Chemical industries”. 
The data sheet also lists a number of technical properties, including compressive strength (after 1 day: 2,500 psi minimum; after 28 days: 8,000 psi minimum.) and a rated bond strength to concrete. 
On page 2, under “Composition”, the data sheet teaches that GeoSpray is “a proprietary micro-fiber reinforced ultra-dense geopolymer mortar designed for mechanical pumping and spraying. GeoSpray is an inorganic polymer system that adheres strongly to cement surfaces and itself.”
Finally, as can be seen in the “Cleaning and Preparation” and “Application” sections, the material can be applied directly to a clean and even surface (i.e. no underlying tack layer or epoxy adhesive is required, as understood).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fyfe by utilizing GeoSpray geopolymer as the curable flowable material forming the spray-in-place reinforcement, in view of the GeoSpray Technical Data Sheet, as the simple substitution of one known element (e.g., the original concrete high compression strength material) for another (GeoSpray Geopolymer Mortar) to obtain predictable results (e.g., a sprayed-in-place compression strength layer having the various properties as listed in the data sheet, including potentially improved compressive strength, freeze thaw durability, cure time, etc.). 
Such a modification is further seen as obvious in considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [In re Leshin, 125 USPQ 416] and, in the instant case, the GeoSpray data sheet explicitly discloses that this material is intended for structural rehabilitation of pipes, can be pumped and sprayed, and otherwise discloses a compression strength falling within the range suggested as suitable by Fyfe. 
As set forth by the technical data sheet, GeoSpray is a micro-fiber reinforced geopolymer mortar, and is an inorganic polymeric resin system. 
Thus, when modified as above to utilize the GeoSpray geopolymer mortar as the curable flowable material, the method of Fyfe reads on the additional limitations wherein the curable flowable material comprises a mortar (claim 7), a polymer (claim 8), an inorganic polymeric resin (claim 9), or a geopolymer mortar (claim 10), wherein the geopolymer mortar is reinforced with microfibers (claim 11).


Regarding claim 14, while Fyfe discloses spraying the curable flowable material onto an inner surface of the host pipe, Fyfe discloses that the bond would be formed through “primer, where present, and epoxy adhesive” (para. 25). Additionally, Fyfe does not explicitly disclose the curable flowable material being a polymer. 
However, as set forth in the grounds of rejection for claims 7-11 above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fyfe by utilizing GeoSpray geopolymer mortar as the curable flowable material for forming the sprayed-in-place reinforcement layer. 
As previously noted, the GeoSpray technical data sheet lists a rated bond strength to concrete (see table on fig. 1), further teaches that GeoSpray “adheres strongly to cement surfaces and itself” (pg. 2, “Composition”), and, as can be seen in the “Cleaning and Preparation” and “Application” sections, the material can be applied directly to a clean and even surface (i.e. no underlying tack layer or epoxy adhesive is required, as understood).
A person having ordinary skill in the art would have recognized that the primer and/or epoxy adhesive utilized in the method Fyfe are intended to form a secure bond between the sprayed-in-place compressive layer and the inner surface of the host pipe. However, as the technical data sheet explicitly states that GeoSpray adheres strongly to cement surfaces, provides a listed bond strength, and provides instructions which do not otherwise require a primer, epoxy adhesive or other tack coat prior to application, said person having ordinary skill in the art would have also recognized that, when using GeoSpray mortar as the curable flowable material in the method of Fyfe, and in the case that the pipe under repair is a concrete / cement pipe, the GeoSpray mortar could be capable of adhering strongly to the inner surface of the hose pipe directly, without a tack coat, primer or epoxy adhesive. 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Fyfe such that spraying the curable polymer comprises spraying the curable polymer directly onto an inner surface of the host pipe without applying a tack coat (e.g., when the inner surface of the host pipe is cement / concrete), in view of the teachings of the GeoSpray Technical Data Sheet, especially considering that the data sheet explicitly discloses that GeoSpray mortar “adheres strongly” to such surfaces and lists a rated bond strength. 
Alternatively, the above modification would have been otherwise obvious as the use of a known technique (i.e. applying GeoSpray mortar to a cement surface after thoroughly cleaning said surface, but without applying a tack coat, as set forth in the technical data sheet) to improve a similar method (that of Fyfe) in the same way (e.g., eliminating the need for applying a separating adhesive coating between the inner surface of the pipe and the sprayed-in-place layer, potentially reducing installation time, material cost and labor requirements, etc.)

Regarding claim 18, Fyfe suggests that curable flowable material is selected to be a high compressive strength material such as concrete, having a compression strength in the range of 50 psi to 10,000 psi and, for cost effectiveness, can be mixed in a slurry and sprayed on (see para. 20). 
Fyfe does not explicitly disclose the limitation wherein the layer of sprayed-in-place reinforcement comprises geopolymer mortar.
The GeoSpray Technical Data Sheet teaches (top of page 1) that “GeoSpray geopolymer is a high performance fiber reinforced mortar specifically designed for structural rehabilitation. This high strength, ultra-low porosity material is made from natural mineral polymers and recycled industrial waste streams.”, “GeoSpray can be used for rehabilitation of pipes and structures in Civil Infrastructure, Gas & Oil and Chemical industries”. 
The data sheet also lists a number of technical properties, including compressive strength (after 1 day: 2,500 psi minimum; after 28 days: 8,000 psi minimum.) and a rated bond strength to concrete. On page 2, under “Composition”, the data sheet teaches that GeoSpray is “a proprietary micro-fiber reinforced ultra-dense geopolymer mortar designed for mechanical pumping and spraying. GeoSpray is an inorganic polymer system that adheres strongly to cement surfaces and itself.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforced pipe system of Fyfe such that the layer of sprayed-in-place reinforcement comprises geopolymer mortar (i.e. GeoSpray geopolymer mortar), in view of the GeoSpray Technical Data Sheet, as the simple substitution of one known element (e.g., the original concrete high compression strength sprayed-in-place material of Fyfe) for another (GeoSpray Geopolymer Mortar) to obtain predictable results (e.g., a sprayed-in-place compression strength layer having the various properties as listed in the data sheet, including potentially improved compressive strength, freeze thaw durability, cure time, etc.). 
Such a modification is further seen as obvious in considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [In re Leshin, 125 USPQ 416] and, in the instant case, the GeoSpray data sheet explicitly discloses that this material is intended for structural rehabilitation of pipes, can be pumped and sprayed, and otherwise discloses a compression strength falling within the range suggested as suitable by Fyfe. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753